At the outset, I would like to extend my congratulations to His Excellency Mr. Mogens Lykketoft on his election as President of the General Assembly at its seventieth session and to wish him every success. I also wish to express our appreciation to His Excellency Mr. Sam Kutesa, President of the General Assembly at its sixty-ninth session, for his efforts in conducting the Assembly’s business at that session. I wish also to avail myself of this occasion to commend the efforts made by His Excellency the Secretary-General, Mr. Ban Ki-moon, to achieve the goals of the United Nations.
It is gratifying that the United Nations has adopted the 2030 Agenda for Sustainable Development (resolution 70/1), which we have supported, based on our belief that the good distribution of the fruits of development is a prerequisite for realizing social justice, preserving human dignity and enhancing the cohesion of communities, thereby enhancing security and stability in the world. Since there is no lasting stability without development and social justice, development is also clearly impossible where there is war and unrest. It was our hope that this session would be convened after some progress had been made with regard to the various bloody conflicts in our world, yet we find ourselves encountering increasing numbers of challenges and crises that threaten international peace and security.
The absence of international consensus has proved once again to be an obstacle to efforts to resolve important issues. Selectivity in choosing what efforts to make in enforcing justice and international law remains prevalent in dealing with regional issues. That compromises the concept of international legitimacy and the values, norms and principles that are rooted in the human conscience and have been adopted by the international community after millions of people paid an exorbitant price throughout history as a result of major humanitarian challenges that have taken an unforgettable toll on people, such as enslavement, genocide, colonialism, racism and world war. It is impermissible to tamper with the values that have grown out of the suffering of people. In a way, that is the raison d’être of the Organization, without which our annual meetings would be meaningless.
The conflict in the Middle East will continue to pose a permanent threat to international peace and security, given its direct impact on the numerous crises facing the region and the world. A just and lasting solution to the question of Palestine, which remains an issue involving a people perennially displaced from their land and still under the yoke of occupation, cannot be postponed to another generation. The achievement of a just and lasting settlement that brings an end to the Israeli occupation of Palestinian territories and which establishes a Palestinian State requires an Israeli partner for peace. For the time being, there is no Israeli partner for a just peace or even for a settlement. In such circumstances, the international obligation to address the last de facto colonial issue in modern history cannot be shirked.
Until an end is put to occupation and procrastination and other delaying tactics, futile contacts and statements will continue. The feverish pace of settlement activity, despite its having been condemned, will continue, in addition to persistent violations of the sanctity of the Al-Aqsa Mosque. This is a clear indication not only of the absence of Israel’s will to achieve peace, but also of the domination of ultra-Orthodox fundamentalist nationalist elements over Israeli policy. Look at what is happening in Jerusalem. Extremist religious political forces rely on literal interpretations of texts dating back thousands of years in order to desecrate other people’s holy sites and occupy and settle their land. Is this not tantamount to religious fundamentalism? Is this violence not an act of terrorism carried out by radical religious forces?
Permit me to address a message to all major actors of the international community: the continued failure to find a just and lasting solution to the Palestinian question is a blot on the conscience of humankind. The international community is failing to find even a less than fair settlement; it has not even succeeded in achieving the reconstruction of the Gaza Strip in the aftermath of the aggression, even though an international conference based on a Norwegian initiative was convened specifically for this purpose. Qatar has pledged to pay $1 billion for the reconstruction process, and we are continuing to provide aid to the Gaza Strip in implementation of our commitment. But we wonder what happened to the conference and the decisions it took.
The international community, represented in the Security Council, is duty-bound to assume its responsibilities by taking a firm stance that would force Israel to comply with the deliverables of peace, namely, to halt all forms of settlement activity in the occupied Palestinian territories; to lift the unjust siege of the Gaza Strip; and to implement the resolutions of international legitimacy that recognize the Palestinian people’s right to regain their legitimate national rights and establish an independent Palestinian State on the basis of the 1967 borders, in conformity with the principle of the two-State solution.
We caution against missed opportunities, because if people were to reach the conclusion that there is no peaceful solution to this issue, this would lead to unpredictable and dire consequences for the region and for the whole world.
The Syrian crisis, with all of its dimensions and repercussions, is having catastrophic consequences for the Middle East region and the world as a whole. The continued atrocities and horrendous crimes perpetrated by the regime against the Syrian people threaten the status of the State and its people and create a breeding ground for extremism and terrorism, under false religious, sectarian and ethnic pretexts, endangering humankind and the cultural heritage in Syria and the region.
In that context, the Syrian regime has manipulated the concept of terrorism by depicting peaceful demonstrations as terrorism, even as it has been committing actual acts of terrorism. When the shelling and killing of civilians drove people to take armed action, and when certain entities that are not committed to the demands and principles of the Syrian revolution entered into the sphere of political action without permission, Syria became a war zone. At that point, the regime attempted to instil fear into the international community as to the alternative.
It was incumbent on the international community to put an end to the massacres in a timely manner and create the conditions necessary for the Syrian people to devise a rational, civil and fair alternative to despotic rule. But is there a tyranny in the world that could acknowledge an alternative? Is it possible that a tyranny could allow an alternative to grow and develop under its shadow?
When a people suffer from war, genocide and displacement, the worst decision is not to take a decision at all, and the worst danger lies in ignoring danger. The failure of the international community to take the decisions and measures necessary to end this disaster is a major crime. It reveals the failure and the incapacity of the international system and has led to a loss of confidence in legality and the international community.
In this context, the role of the General Assembly must be promoted and strengthened as a broader framework for dealing with the issues facing peoples, given the inability or failure of the Security Council to find fair solutions thereto.
From this rostrum, I call for cooperation aimed at imposing a political solution in Syria that would end the reign of tyranny and replace it with a pluralistic regime based on equal citizenship for all Syrians; defeat radicalism and terrorism and insulate Syria therefrom;
repatriate the displaced to their homes; and allow for the reconstruction of Syria. The question is not whether this is possible; it will be possible if certain States have the necessary will.
The question is: is the continuation of the current situation in Syria possible? The conflict has morphed into genocide and caused the mass displacement of the population. This is having grave consequences for the region and the entire world, even for countries that are not working to expedite a solution because they are neither directly affected by the conflict nor reached by the influx of displaced people.
The handling at the international level of nuclear-disarmament issues, which is characterized by shortcomings and double standards, alarms us. Clear evidence of this is the recent failure of the Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons to render the Middle East a nuclear-free zone; this was disappointing and has undermined the credibility of the Treaty.
The agreement between Iran and the P5+1 is a positive and important step. We hope that this nuclear agreement will contribute to the maintenance of security and stability in our region. We further wish to see the entire region rendered free of nuclear arms and weapons of mass destruction.
In this context, given the strategic importance of the Gulf region, the achievement of stability in the Gulf is essential to the countries of the region and the international community as a whole. In this regard, we emphasize our firm position that the Gulf region must be spared any dangers or threats related to nuclear weapons, and that there must be a recognition of the right of the countries of the region to use nuclear energy for peaceful purposes, in accordance with the relevant international norms.
On this occasion, I wish to reiterate that Iran is an important neighbouring country and that cooperation between it and other countries is in the interest of the region.
Bilateral relations between Qatar and Iran are developing and evolving steadily on the basis of common interests and good-neighbourliness. There is no dispute concerning bilateral relations between our two countries. There are various creeds and religions in our region, but, in my opinion, there is no Shiite-Sunni conflict, only differences that are triggered by the political interests of countries or the interests of
political and social forces that foment internal sectarian prejudices.
I believe that existing disputes are political, regional Arab-Iranian differences rather than Sunni-Shiite disputes. These could be resolved through dialogue and by initially agreeing on the rules governing the relationship between Iran and the Gulf States on the basis of the principle of non-interference in internal affairs. It is high time that a meaningful dialogue of this kind be conducted between countries that will always remain neighbours and are not in need of mediation from anyone. We are ready to host such a dialogue in Qatar.
We affirm our commitment to Yemen’s unity, territorial integrity and sovereignty, and we support the legitimacy of the political process and urge its completion in accordance with the Gulf initiative and its executive mechanism, the outcome of the Yemen National Dialogue Conference in January 2014, the Riyadh Declaration of May 2015 and the relevant Security Council resolutions, particularly resolution 2216 (2015). It is unreasonable to set the precedent whereby a major political party accepts the outcome of a national dialogue yet ignores it, seeking instead to impose its own vision and to dominate the entire country by force.
With respect to Iraqi, the stability of Iraq requires a general national consensus free from outside interferences and from sectarian and ethnic discrimination. We hope that the Iraqi Government will be able to fulfil the need for concord and reconciliation among the various Iraqi people’s factions. Experience in Iraq and Yemen has proved that the existence of militias operating outside the framework of legitimacy is not only a threat to the State by virtue of its inherent nature and its exclusive right to establish armed forces, but is also tantamount to a dormant civil war that could turn into full-blown domestic strife sooner or later. Any political solution in Iraq, Yemen, Syria or Libya must preclude the existence of militias outside the framework of legitimate State institutions. That is a key component of any genuine settlement, without which there can be neither a permanent settlement nor real solutions.
The political forces in our region must pay heed to the thousands of young people who recently took to the streets in more than one Arab country demanding that citizenship be the basis for partnership, and refusing to be represented on a sectarian basis and to accept that sectarian representation may be used to cover up
corruption. Nations and peoples face grave political, security and economic challenges from terrorism and its dire consequences. Tensions and conflicts have undoubtedly contributed to the emergence of terrorist organizations. The international community’s failure to address hotbeds of tension and conflict has also contributed to creating an environment that is friendly to terrorist operations.
Terrorism is rooted in radical ideas that brook no compromise with the actuality of people and their potential; it thrives in an atmosphere of despair and blocked prospects. Terrorism does not emerge in a society where policies guarantee its citizens a life of dignity and freedom. It arises in the shadow of tyranny and feeds on oppression and humiliation, feeds on grudges and hatred born of torture in prison, and exploits the loss of hope of peaceful political action.
Moreover, the behaviour of influential Powers in the international community distorts people’s perceptions rather than helping to provide clarifications. Some armed militias that commit crimes against civilians and public institutions are branded as terrorist, while others perpetrating violence and intimidation against civilians are not deemed terrorists due to considerations related not to the local communities themselves, but to international and regional Powers or to transitional alliances.
The rising toll of victims of terrorist operations has necessitated the use of military force to counter this phenomenon. We affirm our commitment to fighting terrorism, but even if the harshest conditions we should not ignore its underlying causes; if we do, the phenomenon will be exacerbated and spread even further. We highlight the fact that there is no faith that preaches terrorism. All religious texts contain ample teachings calling for peace, tolerance and coexistence, but the promoters and hucksters of literal readings of scripture ignore the fundamental religious teachings of noble values, tolerance, cooperation and constructive dialogue for the benefit of humankind. Simple people with their quintessential religiosity deem religion first and foremost to be a set of values and morals. That is what we must build on.
The State of Qatar has sought to pursue a progressive policy in the protection and promotion of human rights and pursues cooperation with international organizations through our membership in the Human Rights Council in order to consolidate the concepts and culture of human rights through an approach based on
the rule of law, transparency, justice and human dignity. We must work together to strengthen the collective security system in order to effectively deal with international and regional problems and to preserve the rights of peoples. We must resolutely counter any attempt to impose temporary solutions to address the side-effects of problems rather than targeting their roots.
Finally, the State of Qatar will spare no effort to support the international community’s efforts to achieve the goals that we all aspire to, commensurate with the interest of our peoples and the good of humanity.
